Citation Nr: 1540032	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  15-07 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran had active duty from July 1954 to October 1974.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In a January 2015 VA Form 9, Appeal to the Board, the Veteran requested a Board Videoconference hearing. However, in an April 2015 letter from his attorney, the Veteran withdrew his hearing request. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.During the entire rating period on appeal, the Veteran's diabetes mellitus, type II, has required insulin, a restricted diet, and regulation of activities.

2. Affording the Veteran the benefit of the doubt, the record indicates that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.





CONCLUSIONS OF LAW

1. The criteria for an evaluation of 40 percent, but no more, are met for the period on appeal. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).

2. The criteria for the assignment of a TDIU due to service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in January 2013.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

The Veteran has not indicated that he has any further evidence to submit to VA or which VA needs to obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Diabetes Mellitus, Type II

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20 (2014). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Diagnostic Code 7913 provides for a 10 percent rating for diabetes mellitus that is manageable by restricted diet only. A rating of 20 percent may be assigned for diabetes mellitus when insulin and a restricted diet or when an oral hypoglycemic agent and a restricted diet are required. A rating of 40 percent may be assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities. "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities." 38 C.F.R. § 4.119. Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996). A rating of 60 percent may be assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. 

After a review of all the evidence, the Board finds that the evidence is at least in equipoise regarding the Veteran's appeal for an increased rating in excess of 20 percent for service-connected diabetes mellitus. The Veteran's August 2014 and September 2015 VA medical examinations showed that the Veteran does not require regulation of activities as part of the medical management of his diabetes mellitus, type II. However, the Veteran has submitted a private medical record from Dr. R.R.H stating that the Veteran's activities should be regulated. The evidence is at least in equipoise as to whether the Veteran's diabetes mellitus, type II, requires regulation of activities, and the benefit of the doubt rules applies. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's private and VA medical records do not reflect any hospitalizations for ketoacidosis or hypoglycemic reactions. During the Veteran's August 2014 and September 2015 VA medical examinations, he reported no episodes of hospitalization in the last 12 months and that he visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than two times per month. Therefore, the Veteran is not entitled to a 60 percent disability rating for his diabetes mellitus, type II.

Extraschedular Rating

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's diabetes mellitus, type II. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id.

Regarding the Veteran's service-connected diabetes mellitus, turning to the first step of the extraschedular analysis, for the entire rating period on appeal, the Board finds that all the symptomatology and impairment caused by the Veteran's diabetes mellitus is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 7913, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, during the rating period on appeal, the Veteran's diabetes mellitus has been manifested by symptoms controlled by insulin, medication, a restricted diet, and regulation of activities. 38 C.F.R. § 4.119, Diagnostic Code 7913. 

As the schedular evaluations contemplate the symptomatology of the Veteran's diabetes mellitus, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's diabetes mellitus, the Board is not required to remand that issue to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The Veteran seeks entitlement to TDIU based on his service-connected disabilities. See, e.g., June 2015 VA Form 21-8940.

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability. Id.

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran is currently service connected for coronary artery disease, rated as 60 percent disabling; diabetes mellitus, type II, rated as 40 percent disabling; peripheral neuropathy of the left and right upper extremities, each rated as 20 percent disabling; peripheral neuropathy of the left and right lower extremities, each rated as 10 percent disabling. The Veteran's combined evaluation is 90 percent. The Veteran meets the schedular criteria for consideration of unemployability under 
38 C.F.R. § 4.16(a).

The Veteran's most recent employment was with the Texas Department of Human Services. See June 2015 VA Form 21-8940. The Veteran last worked there in October 2001. His education includes a Master's degree in Business Administration. Id.

Since October 2001, the Veteran has not been employed full time. The Veteran's service-connected disabilities include coronary artery disease, diabetes mellitus, type II, and bilateral peripheral neuropathy of the upper and lower extremities.  A September 2015 VA examiner found that the Veteran could not work more than 2 hours a day, even in a sedentary position.  Considering all of the Veteran's service-connected disabilities and resolving the benefit of the doubt in favor of the Veteran, he is entitled to TDIU for the entire rating period on appeal. 





ORDER

A rating of 40 percent, but no greater, for diabetes mellitus, type II for the entire period on appeal is granted.

A TDIU is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


